Citation Nr: 0306867	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound of the right posterior 
chest.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1998 RO rating decision which denied increased 
ratings for residuals of shell fragment wounds of the right 
posterior chest (rated 10 percent) and right thigh (rated 0 
percent).  A Board hearing was held in January 2001.  In 
February 2001, the Board remanded the claims to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
right posterior chest are manifested by a superfical scar 
with retained foreign body which is subjectively painful.  
There is no residual muscle damage or other impairment from 
the right posterior chest wound or from the associated scar 
with retained foreign body. 

2.  The veteran's residuals of a shell fragment wound of the 
right thigh are manifested by a small superficial scar which 
is asymptomatic, and by moderate impairment of Muscle Group 
XIII.


CONCLUSIONS OF LAW

1.  The criteria for rating higher than 10 percent for 
residuals of a shell fragment wound of the right posterior 
chest have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002, and 67 
Fed.Reg. 49590, 49596 (2002)).

2.  The criteria for a 10 percent rating for residuals of a 
shell fragment wound of the right thigh have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5313, § 4.118, Diagnostic Code 7804 (2002, and 67 
Fed.Reg. 49590, 49596 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 1943 
to February 1946, including combat duties in the infantry 
during World War II.  His service medical records show that 
he received a perforating shell fragment wound of the right 
side of the back below the scapula (also referred to as the 
posterior chest area) and a penetrating shell fragment wound 
of the right thigh in September 1944.  He was hospitalized 
for treatment; the wounds were debrided, and a foreign body 
was not removed; he was awarded the Purple Heart medal for 
his wounds; and he was returned to duty in October 1944.  The 
February 1946 service separation examination noted the 
history of the wounds; objective examination noted a wound 
scar of the right scapula area; and there were no 
musculoskeletal or respiratory defects.

In May 1946, the RO granted service connection for shell 
fragment wounds of the right thigh and chest, assigning a 
single 10 percent rating.

A January 1948 VA examination noted the history of shell 
fragment wounds.  Current findings included a scar, about 5 x 
1/8 inches, in the right scapula area, described as healed 
and without residuals; and a scar, about 1 x 1 inches, at the 
lateral lower third of the right thigh, described as healed 
and without residuals.  The diagnosis was cicatrixes.

VA X-rays in June 1955 noted that there was a small metallic 
foreign body located in the soft tissues posterior to the 
right scapula, not involving the lungs or bony structures.  
Later X-rays contain similar findings as to the retained 
foreign body.

In May 1966, the RO assigned a 10 percent rating for 
residuals of a shell fragment wound to the right posterior 
chest, and a noncompensable rating for residuals of a shell 
fragment wound to the right thigh.

VA outpatient treatment records from 1997 show the veteran 
complained of difficulty breathing and right shoulder pain.  
X-rays in October 1997 noted the right chest had a 
superimposed foreign body, and there were right shoulder 
degenerative changes with calcification of the rotator cuff.

In May 1998, the veteran filed his claim for increased 
ratings for his service-connected residuals of shell fragment 
wounds of the right posterior chest and right thigh.

In June 1998, the veteran was given a VA joints examination.  
He stated that he had been experiencing increasing chest wall 
pain since receiving a shell fragment wound during service.  
He particularly experienced this pain when taking a deep 
breath or moving his shoulder and scapula.  He indicated 
trouble moving his right scapula and limited range of motion.  
He further complained of pain and stiffness in his neck and 
back, and reported that his scar was occasionally painful.  
On physical examination, there was a 1 cm shell fragment 
wound on the lateral side of his right knee.  There was a 
scar on the veteran's back which was about 9 inches long and 
located on the posterior aspect of the chest below the 
scapula.  The scar was nontender and no evidence of keloid 
formation was present.  The scapula was mobile.  Limitation 
of motion and other problems of the neck, low back, and right 
shoulder were described.  The examiner's impressions were 
neck arthritis, right shoulder arthritis (with degenerative 
joint disease confirmed by X-ray), residuals of gunshot wound 
injury including painful chest wall, and chronic lumbosacral 
strain.

In March 1999, the veteran was given a VA muscles 
examination.  He reported increasing throbbing and discomfort 
in his chest area over the years since his shrapnel injury.  
Physical examination revealed an 8 x 3/16 inch scar along the 
inferior border of his right scapula which was well-healed 
and nontender.  It produced no numbness, atrophy, or 
drainage, and did not appear disfiguring, although it was 
obvious.  He also had a 3/4 x 3/8 inch scar on his right 
lower lateral thigh.  This scar was circular in nature, and 
was barely discernable.  It produced no atrophy, drainage, or 
numbness.  The veteran said he had discomfort when climbing 
steps.  The examiner's conclusions were status post shrapnel 
injury to right back and status post flesh wound to right 
thigh.

In January 2001, the veteran appeared at a hearing before the 
Board.  He indicated that he experienced discomfort and a 
throbbing feeling in his back and sometimes had difficulty 
sleeping.  He reported that a doctor had advised him that 
having the piece of shrapnel in his back removed would be 
dangerous.  He stated that he felt weakness in his right 
chest wall, and had difficulty with his right thigh when 
climbing the steps of his house.  He said that rest helped 
his chest and leg conditions.  

In July 2001, the veteran was given a VA respiratory 
examination.  It was noted that he had a well-healed scar 
along the border of his right scapula.  The scar was non-
tender and non-suppurative, had no atrophy, and was not 
painful to touch.  It was noted he worked as a roofer after 
service.  A CT scan showed pleural plaques consistent with 
asbestosis.  The impressions were no respiratory illness 
found; exposure to asbestos noted on X-ray but no parenchymal 
disease; and mild restrictive disease by pulmonary function 
testing, which the examiner indicated was unrelated to the 
shrapnel injury.

In August 2001, the veteran was given a VA orthopedic 
examination.  He stated that he had some right thigh weakness 
as well as chronic pain in his right thigh.  He was able to 
walk about a mile at a time.  He related he had pain over his 
scar site.  Physical examination revealed an 8 inch scar on 
his right posterior thoracic wall.  The scar was not adherent 
to deeper tissue and there was no keloid formation.  The scar 
was non-tender and mobile.  Muscle strength was 5/5 in his 
latissimus dorsi and shoulder muscles.  There was a quarter-
size lesion on the lateral margin of his right leg.  This 
scar was mobile and non-tender.  His right hamstring muscles 
were slightly weakened to 5-/5.  The examiner's impressions 
were scar with residuals, and mild weakness of the right 
hamstrings with evidence of very mild fatigability.  There 
was no evidence of incoordination.  The examiner noted that 
the veteran was prone for progression of his symptoms, but it 
was not possible to predict the amount of future dysfunction.

In December 2001, the veteran was again given a VA bones 
examination.  He was noted to have some right leg weakness 
and minimal weakness of the hamstring muscles of the right 
leg.  On physical examination, his chest scar was not 
adherent to deeper tissue.  There was no keloid formation, 
and the scar was non-tender and mobile.  Muscle strength was 
full in the entire back region.  The size of the scar was 
approximately 9 inches in length.  There was a small quarter-
size lesion at the inferior margin of his right thigh.  His 
right hamstrings remained slightly weaker than his left 
hamstrings at 5-/5.  The examiner's impression was that the 
veteran's pulmonary pathology was not a result of his 
shrapnel injury.  His right thigh shrapnel injury was 
unchanged with evidence of very mild weakness but no evidence 
of fatigability or incoordination.  The examiner opined that 
these conditions should be considered static with an unlikely 
possibility of worsening.  The veteran had shortness of 
breath, but this was not related to his injury.  

In a March 2002 addendum, the VA examiner stated that there 
was no muscle injury to the chest wall, and an insignificant 
scar was present.  In view of the minimal weakness of the 
veteran's right thigh hamstrings, the examiner opined that 
muscle involvement was a possibility.  The examiner said that 
severity was nil to minimal, and the muscle group was Muscle 
Group XIII (biceps femoris).  The examiner stated that there 
was no objective evidence of pain and tenderness of the 
veteran's chest and thigh scars.  It was further indicated 
that there was no functional impairment of the veteran's 
chest muscles.  There was minimal functional impairment of 
the right thigh with strength of 5-/5.      

Medical records from the 1960s to the early 2000s show a 
number of ailments appearing at various times over these 
years, such as cervical spine and lumbosacral spine 
degenerative joint and disc disease (at times there was right 
radiculopathy from the low back disorder), arteriosclerosis 
(including peripheral vascular disease with claudication, 
status post endarterectomy, coronary artery disease with 
occasional shortness of breath), arthritis of multiple 
joints, status post left shoulder rotator cuff repair, right 
shoulder arthritis and impingement syndrome, etc.

The veteran is also service-connected for an anxiety disorder 
(previously termed combat fatigue).  In various decisions, 
which are not on appeal, the RO denied service connection for 
a number of disorders (such as neck and lower back 
conditions, a lung condition, etc.) which the veteran claimed 
to be due to service or due to his service-connected shell 
fragment wounds.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, the supplemental 
statement of the case, and a Board remand, the veteran has 
been notified of the evidence necessary to substantiate his 
claims for increased ratings.  Relevant medical records have 
been obtained and VA examinations have been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

1.  Residuals of a shell fragment wound of the right 
posterior chest

The veteran is currently assigned a 10 percent rating for 
residuals of a shell fragment wound of the right posterior 
chest (right upper back area near the scapula).  Such rating 
is based on a residual scar.  

A maximum 10 percent rating may be assigned for a superficial 
scar which is tender and painful on objective demonstration.  
The is true under old rating criteria for scars (38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002)), as well as recently 
revised rating criteria for scars (67 Fed.Reg. 49,590, 
49,596, effective August 30, 2002, including Diagnostic Code 
7804).  The new rating criteria for scars permit a higher 
rating of 20 percent only where it is shown that there is a 
scar which is located in an area other than the head, face, 
or neck which is deep or which causes limited motion, and 
which covers an area or areas which exceeds 12 square inches 
(77 square centimeters).  See new Diagnostic Code 7801.  
Scars may also be evaluated for limitation of functioning of 
the part affected.  See old and new Diagnostic Code 7805.  

Recent VA examinations and treatment records show that the 
veteran has a superficial scar on his right posterior chest 
which is approximately 9 inches in length.  The scar is not 
adherent to deeper tissue, has no keloid formation, and is 
non-tender and mobile.  There is a retained foreign body in 
the soft tissues in this area, and it does not involve the 
lungs or joints.  No objective evidence of pain and 
tenderness was found at his most recent VA examination, 
although at time the veteran has claimed the scar causes 
discomfort.  Examinations show that there is no functional 
impairment due to the scar or due to the prior injury.  The 
scar itself is no more than 10 percent disabling under Code 
7804.  The scar is not of the required size to qualify for a 
higher 20 percent rating under new Code 7801.  

The historical medical records and recent examinations show 
the right posterior chest wound does not involve muscle 
damage, and thus there is no basis for rating the condition 
as a muscle injury under a diagnostic code of 38 C.F.R. 
§ 4.73.  The veteran has non-service-connected problems such 
as a right shoulder disorder, neck and low back disorders, 
and a lung condition, and impairment from these conditions 
may not be considered in support of the claim for a higher 
rating for the service-connected residuals of a right 
posterior chest wound.  38 C.F.R. § 4.14.  While the veteran 
maintains he has various problems due to the service-
connected condition, medical examiners have indicated 
otherwise.  As a layman, the veteran is not competent to give 
a medical opinion on such matters.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Moreover, the RO has previously denied 
service connection for these other conditions, and issues of 
service-connection for these other conditions are not 
currently on appeal.

The weight of the credible evidence indicates that residuals 
of a shell fragment wound of the right posterior chest are no 
more than 10 percent disabling.  The preponderance of the 
evidence is against the claim an increased rating.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).    

2.  Residuals of a shell fragment wound of the right thigh

A noncompensable rating is currently assigned for residuals 
of a shell fragment wound of the right thigh.

Recent VA examinations and treatment records show that the 
veteran has a scar on the lower part of the right thigh which 
is approximately the size of a quarter.  The scar is mobile 
and non-tender.  No objective evidence of pain and tenderness 
was found at his most recent VA examination.  Minimal 
weakness of the right thigh hamstrings was noted, with 
minimal functional impairment of right thigh strength.  A VA 
examiner noted that it was possible that there was muscle 
involvement of Muscle Group XIII but that the severity of any 
muscle involvement was minimal.

The scar on the right thigh is small and asymptomatic, and 
the scar itself does not warrant a compensable rating under 
Code 7804.  See 38 C.F.R. § 4.31.

The Board has also considered rating this condition as a 
muscle injury.

Muscle injuries are classified into four general categories: 
slight, moderate, moderately severe, and severe.  The factors 
considered in evaluating the severity of a muscle injury are 
the velocity, trajectory and size of the missile which 
inflicted the wounds; the extent of the initial injury and 
duration of the hospitalization; the therapeutic measures 
required to treat the disability; and the current objective 
findings, such as evidence of damage to muscles, nerves and 
bones which results in pain, weakness, limited or excessive 
motion, shortening of extremities, scarring or loss of 
sensation.  38 C.F.R. § 4.56.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).

Slight disability of muscles is present where the type of 
injury was a simple wound of muscle without debridement or 
infection, and service records show a superficial wound with 
brief treatment and return to duty, and healing with good 
functional results.  There are no cardinal signs or symptoms 
of muscle disability.  Objective findings consist of a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate disability of muscles is present where the type of 
injury was a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  There is a 
record of service treatment for the wound, and the record is 
consistent with the complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use.  Objective findings 
consist of entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

Diagnostic Code 5313 provides criteria for rating muscle 
injuries to Muscle Group XIII, which include muscles of the 
posterior thigh group and hamstring complex of two joint 
muscles, including biceps femoris, semimembranosis, and 
semitendinosis.  The functions involved are extension of the 
hip and flexion of the knee, outward and inward rotation of 
the flexed knee, acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and knee, and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  Impairment of this muscle group is rated 0 
percent when slight, 10 percent when moderate, and 30 percent 
when moderately severe.  38 C.F.R. § 4.73, Diagnostic Code 
5313.

The veteran's shrapnel injury to his right thigh is described 
in his service medical records as being a penetrating injury 
and required hospital treatment including debridement, 
following which he was returned to duty.  It appears the 
veteran has a number of complaints which have not been 
medically attributed to the old shrapnel wound to the right 
thigh.  Some right lower extremity symptoms have been 
medically related to non-service-connected conditions such as 
radiculopathy from a low back disorder and claudication from 
peripheral vascular disease.  Nonetheless, the recent VA 
examiner found that some damage to Muscle Group XIII was 
possible from the shrapnel wound.  Although the examiner felt 
that there was no more than minimal muscle impairment from 
the wound, historical medical records of the combat wound, 
and more recent medical records viewed in their entirety, 
provide a reasonable basis for classifying the right thigh 
injury to Muscle Group XIII as moderate in degree.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that there is moderate 
injury to Muscle Group XIII from the right thigh shrapnel 
wound, and thus a higher rating of 10 percent under Code 5313 
is warranted.




ORDER

An increase in a 10 percent rating for residuals of a shell 
fragment wound of the right posterior chest is denied.

An increased rating of 10 percent for residuals of a shell 
fragment wound of the right thigh is granted.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

